DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 - 24 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yokokawa (US 20140125634).
4.	Regarding claim 1, Yokokawa teaches a non-transitory computer-readable storage medium storing an information processing program to be executed by a computer of a game system that includes a plurality of types of sub devices and a main device capable of being attached to and detached from any of the sub devices and that executes a game application, the information processing program causing the computer to execute (abstract; paragraph 6 and FIG. 1): 
determining the type of the sub device to which the main device is attached while the game application is being executed (abstract; paragraph 6 and FIG. 1); 
and executing a game process based on a game operation performed by using the main device and/or the sub device to which the main device is attached while 
5.	Regarding claim 2, Yokokawa teaches the main device includes an image-capturing device; and in the determination, the type of the sub device to which the main device is attached is determined based on a captured image that is captured by the image-capturing device (abstract; paragraph 6 and FIG. 1).   
6.	Regarding claim 3, Yokokawa teaches each of the sub devices includes a detected portion of which an image can be captured by the image-capturing device of the main device that is attached to the sub device; and  96FNP2994US in the determination, the type of the sub device to which the main device is attached is determined based on at least one of a position, a shape and an orientation of a first detected portion image representing at least a portion of the detected portion included in the captured image (abstract; paragraph 6 and FIG. 1).  
7.	Regarding claim 4, Yokokawa teaches at least one of the sub devices further includes a movable portion that moves in accordance with an operation performed by the user; as the movable portion is moved in accordance with an operation performed by the user, a relative position and/or a relative attitude between the main device attached to the sub device including the movable portion and the detected portion of the sub device change; and in the game process execution, an operation performed by the user is detected based on at least one of a position, a shape and an orientation of the first detected portion image and/or a second detected portion image representing at 
8. 	Regarding claim 5, Yokokawa teaches the detected portion is at a position on the movable portion such that an image thereof can be captured by the image-capturing device of the main device attached to the sub device including the movable portion; and the relative position and/or the relative attitude between the main device and the detected portion change as the detected portion moves with the movable portion moved in accordance with an operation performed by the user (abstract; paragraph 6 and FIG. 1).  
9.	Regarding claim 6, Yokokawa teaches the main device is capable of being attached to the movable portion; and the relative position and/or the relative attitude between the main device and the detected portion change as the main device attached to the movable portion moves with the movable portion moved in accordance with an operation performed by the user (abstract; paragraph 6 and FIG. 1).  
10.	Regarding claim 7, Yokokawa teaches in the game process execution, a different game image is generated depending on the determined type of the sub device (abstract; paragraph 6 and FIG. 1).  
11.	Regarding claim 8, Yokokawa teaches the game process execution includes: controlling an object placed in a virtual space based on a game operation using the main device and/or the sub device to which the main device is attached; and changing the object depending on the determined type of the sub device (abstract; paragraph 6 and FIG. 1).  

13.	Regarding claim 10, Yokokawa teaches the main device includes a plurality of types of operation detection portions for detecting an operation performed by the user with the main device; and  98FNP2994US in the game process execution, when it is determined that the main device is attached to a certain type of a sub device, a game process is executed based on a detection result from one of the plurality of types of operation detection portion that corresponds to the determined type of the sub device (abstract; paragraph 6 and FIG. 1).   
14.	Regarding claim 11, Yokokawa teaches the main device includes an operation detection portion configured to detect operations performed by the user with the main device; and in the game process execution, content of a game process to be executed based on a detection result from the operation detection portion is determined depending on the determined type of the sub device (abstract; paragraph 6 and FIG. 1).   
15.	Regarding claim 12, Yokokawa teaches in the game process execution, a position and/or an attitude of a virtual camera placed in a virtual space is controlled depending on the determined type of the sub device (abstract; paragraph 6 and FIG. 1).   
16.	Regarding claim 13, Yokokawa teaches in the determination, it is further determined that the main device is attached to none of the sub devices (abstract; paragraph 6 and FIG. 1).  

18.	Regarding claim 15, Yokokawa teaches the game system further includes a storage section; the processing program: causes the computer to further execute, when it is determined that the main device is attached to a certain type of a sub device, storing, in the storage section, device orientation information regarding an orientation of the main device with respect to the certain type of the sub device; and the game process execution includes: executing a game process based on a direction operation performed by the user with the main device; and when a transition is made from an attachment state where it is determined that the main device is attached to the certain type of the sub device to a non-attached state where it is determined that the main device is attached to none of the sub devices, determining, based on the device orientation information stored in the storage section in the attachment state, a relationship between a direction that is specified by the direction operation and content of a game process to be executed in response to the operation performed in the direction (abstract; paragraph 6 and FIG. 1).  
19.	Regarding claim 16, Yokokawa teaches the detected portion of at least one of the sub devices includes a first portion and a second portion; the information processing program: causes the computer to further execute recognizing the first portion and recognizing the second portion based on the captured image; the determination includes: determining the type of the sub device to which the main device is 100FNP2994US attached 
20.	Regarding claim 17, Yokokawa teaches wherein in the game process execution, a first game process is executed when it is determined that the main device is in the first state, and a second game process different from the first game process is executed when it is determined that the main device is in the second state (abstract; paragraph 6 and FIG. 1).    
21.	Regarding claim 18, Yokokawa teaches the detected portion of at least one of the sub devices includes a first portion and a second portion; the information processing program: causes the computer to further execute recognizing the first portion and recognizing the second portion based on the captured image; and the determination includes: determining the type of the sub device to which the main device is attached based on at least one of a position, a shape and an orientation of a first portion image representing the first portion; and determining a degree to which the main device is attached to the sub device based on a recognition result of the first portion and a recognition result of the second portion (abstract; paragraph 6 and FIG. 1).  
22.	Regarding claim 19, Yokokawa teaches in the game process execution, a game process is executed depending on the degree to which the main device is attached to the sub device (abstract; paragraph 6 and FIG. 1).  

24.	Regarding claim 21, Yokokawa teaches at least one of the sub devices further includes a movable portion that moves in accordance with an operation performed by the user; as the movable portion is moved in accordance with an operation performed by the user, a relative position between the main device attached to the sub device including the movable portion and the detected portion of the sub device changes; and  102FNP2994US the game process execution includes: detecting a first-type operation of the user based on at least one of a position, a shape and an orientation of a first portion image representing the first portion, and executing a game process based on the detected first-type operation; and detecting a second-type operation of the user based on at least one of a position, a shape and an orientation of a second portion image representing 
25.	Regarding claim 22, Yokokawa teaches	an information processing system comprising a plurality of types of sub devices and a main device capable of being attached to and detached from any of the sub devices and configured to execute a game application, the information processing system comprising (abstract; paragraph 6 and FIG. 1): 
one or more processor, the one or more processor executes (abstract; paragraph 6 and FIG. 1): 
determining the type of the sub device to which the main device is attached while the game application is being executed (abstract; paragraph 6 and FIG. 1); 
and executing a game process based on a game operation performed by using the main device and/or the sub device to which the main device is attached while the game application is being executed, wherein a game process is executed depending on the determined type of the sub device (abstract; paragraph 6 and FIG. 1).  
36.	Regarding claim 23, Yokokawa teaches an information processing apparatus for executing a game application, the information processing apparatus included in a game system comprising a plurality of types of sub devices and a main device capable of being attached to and detached from any of the sub devices, the information processing apparatus comprising(abstract; paragraph 6 and FIG. 1):  103FNP2994US 
one or more processor, the one or more processor executes (abstract; paragraph 6 and FIG. 1): 
determining the type of the sub device to which the main device is attached while the game application is being executed (abstract; paragraph 6 and FIG. 1); 
and executing a game process based on a game operation performed by using the main device and/or the sub device to which the main device is attached while the game application is being executed, wherein a game process is executed depending on the type of the sub device determined by the determination section (abstract; paragraph 6 and FIG. 1).  
24.	Regarding claim 24, Yokokawa teaches An information processing method to be executed on an information processing system, the information processing system configured to execute a game application and including a plurality of types of sub devices and a main device capable of being attached to and detached from any of the sub devices, the information processing method comprising (abstract; paragraph 6 and FIG. 1): 
determining the type of the sub device to which the main device is attached while the game application is being executed (abstract; paragraph 6 and FIG. 1); and 
executing a game process based on a game operation performed by using the main device and/or the sub device to which the main device is attached while the game application is being executed, a game process is executed depending on the determined type of the sub device (abstract; paragraph 6 and FIG. 1).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715